Holden, J.,
delivered the opinion of the court.
This was a bill filed by two taxpayers to enjoin the.collection of a tax levied against certain lands in Newton county for the benefit of and to pay expenses incurred on a proposed drainage district. From a decree sustaining a demurrer to the bill, this appeal is prosecuted.
The demurrer having admitted the truth of the allegations of the bill, we shall state only the substance of those parts of the bill which are necessary to an understanding of the decision. In July, 1919, a petition signed by ten per cent, of the owners of real property in the proposed drainage district requested the board of supervisors to establish the district, proceeding under chapter 195, Laws of 1912, as amended by chapter 269, Laws of 1914, and the amendments thereto.
The board published notice that the petition would be heard. After this the board passed an order declaring that a majority of the landowners owning the land proposed to be included in the district did not oppose the *245organization of the district. Thereupon temporary commissioners and a surveyor were appointed, who, at a later day, petitioned the board for authority to borrow five thousand dollars and pledge the assessment to be made against the lands in the proposed district for the payment of such sum, in order to defray the expenses of making the survey and carrying through the preliminary proceedings looking to the organization of the district. The board at the same meeting passed an order authorizing the borrowing of the money and pledging the lands for its repayment. Afterwards a report was made by the commissioners and engineer. The matter was then taken under advisement by the board for several weeks until the next meeting when the board recited on its minutes that a majority of those owning a third of the land had petitioned against the organization of said .district, and thereafter at another meeting the board passed an order abandoning the project and refusing to go farther with the proposed district, and ordered that a meeting to be held for that purpose be called off. And thus the matter was closed, for the time being at least.-
Some months after this the commissioners petitioned the board, without the knowledge of or notice to any of the landowners in the district, that they had expended large sums of money in the district and requested that the board make its order levying the tax against the real property- in the district in a sufficient sum to raise the money needed to pay the outstanding certificates. The board thereupon, without notice to any of the property owners, levied- an acreage tax of thirty-nine and three tenths cents per acre against the real property in the district, and this tax was attempted to be collected by the tax collector when this injunction was sought to restrain him by the appellant property owners.
The main point in the case which is decisive of this appeal is whether or not the assessment against the lands owned by the property owners in the district can be made *246and enforced where the owners have had no notice of the assessment except the first preliminary notice published in the paper, which designated the lands to be included in the proposed district by “describing generally the region which it is intended shall be embraced within the district,” under section 1, chapter 269, Laws of 1914.
It is contended by the appellant that the description in the first petition is indefinite and void, but that, if mistaken in this, then it is contended the assessment and levy ale void because there was no notice to the landowners that the assessment of their lands and a levy of the tax would be made.
We have reached the conclusion the position of appellant is well grounded. We deem it unnecessary to quote in this opinion the petition that was filed by ten per cent, of the landowners asking that the district be formed, but we have read and carefully considered this petition, and while we do not decide, because it is unnecessary to do so, that this petition is not sufficient to meet the requirements of the statute which provides that a petition for such proposed district may be presented and published which “describes generally the region which is intended shall be embraced within the district, ’ ’ it seems clear to us that since the description of the land in this preliminary petition is the only description that we find in this record, and is the only notice to the landowners ever published, and as it appears that the property owners in the district had no notice at any time that their lands would be assessed and levied against for the payment of the preliminary expenses incurred in the district, the tax assessment and levy are void and cannot be collected.
This general preliminary description, which as we have said is the only one in this record, is not sufficiently definite to constitute notice to the landowners that their lands would be assessed even if this description had been given in a notice at the time the assessment and levy was made against the land,
*247The legislature undoubtedly intended to avoid coming in conflict with the due process clause of our Constitution, and the act in question in our judgment does not violate the Constitution, but the requirements must be complied with in giving notice to the landowners so that they may be heard before the assessment is made against their lands. This was not done in the case before us, and for that reason the assessment is void, and the decree of the lower court sustaining the demurrer is reversed and the cause remanded.
Reversed and remanded.